December 11, 2015 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. November 24, 2015 American Century Investment Trust November 24, 2015 Ariel Investment Trust November 25, 2015 Baron Investment Funds Trust December 3, 2015 BlackRock Funds December 2, 2015 Goldman Sachs Trust December 7, 2015 Guggenheim Funds Trust December 10, 2015 Ivy Funds December 10, 2015 Janus Investment Fund December 4, 2015 Northern Funds December 3, 2015 Oppenheimer Discovery Fund December 4, 2015 Oppenheimer Global Fund November 20, 2015 PIMCO Funds November 25, 2015 Pioneer Strategic Income Fund November 30, 2015 Prudential Jennison Small Company Fund, Inc. November 24, 2015 RidgeWorth Funds December 1, 2015 Rydex Series Funds December 10, 2015 Wells Fargo Funds Trust November 27, 2015 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
